DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	 Claim 26 recites “the probing element” in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation of “the probing element” will be interpreted to be “the needle”. 
	Claim 27 recites “a relatively constant velocity” in line 2 which is a relative term which renders the claim indefinite.  The term "relatively constant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear when something stops/begins being considered constant, so it is unclear what is being included or excluded from the scope of the limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 17, 22-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0292582 A1 (DaSilva) in view of US 2009/0076476 A1 (Barbagli). 
With regards to claim 11, DaSilva discloses a hand-held elastography system (Fig. 1 and ¶ [0044] disclose a handpiece 20 connected to a single use needle-like probe) comprising: a housing (Fig. 4 and ¶ [0048] disclose handpiece 20 having an outer enclosure 500); a needle removably attached to the housing (Fig. 2 and ¶ [0046] disclose a locking ring 140 to connect the probe 10 to the handpiece 20, wherein outer metal sheath 100 is a needle); a force sensor positioned within the housing and connected to the needle (Fig. 4 and ¶ [0048] disclose a force sensor 510 applied at the distal end of shaft 540, wherein docking tip 550 of the shaft 540 connects to the probe 10, thereby indicating that the force sensor 510 is connected to the probe 10 via the shaft 540), the force sensor configured to detect a force applied to the needle (¶ [0026] discloses measuring the force being applied on the probe to penetrate the tissue; ¶ [0048] discloses the force sensor 510 measuring the force applied at the distal end of the shaft 540, wherein, due to the shaft 540 being stiff and communicating with the probe 10, the force sensor 510 detects the force applied to the probe 10); and a processing unit connected to the force sensor (Fig.1  and ¶ [0021] disclose a control unit with one or more microprocessors to analyze the data collected), and derives measurements in response to variations of the material property during a traversal of the needle along an insertion path through the biological tissue (¶ [0026]). 
DaSilva discloses that the measured forces and positions can be used to locate lesions (¶ [0026] of DaSilva), DaSilva fails to disclose that the processing unit is configured to derive a mapping of spatial variations of a material property within a biological tissue based on changes in the force detected at the force sensor in response to the variations of the material property during a traversal of the needle along an insertion path through the biological tissue, and the processing unit is configured to, 
In a related system for deriving tissue elasticity characteristics and identifying cancer (¶ [0011] of Barbagli), Barbagli discloses a force sensor connected to a distal end of a probe (¶ [0059] and Fig. 1 disclose a force sensor system 35 at a distal end of working catheter 18), wherein a processing unit is configured to derive a mapping of spatial variations of a material property within a biological tissue based on changes in the force detected at the force sensor in response to the variations of the material property during a traversal of the needle along an insertion path through the biological tissue (¶¶ [0010]-[0011], [0109] disclose using force and position data to generate a geometric map of body tissue which is representative of the tissue compliance as the guide instrument is introduced into the patient’s body; also see ¶ [0109]), and the processing unit is configured to, based on the mapping, derive an indication of a likelihood of an irregularity of the biological tissue (¶¶ [0011], [0109] discloses identifying tissue abnormalities that were mapped, wherein an area of tissue identified as having relatively higher or lower compliance/stiffness is visually highlighted, wherein visually highlighting areas having higher or lower compliance/stiffness is indicating a likelihood of tissue anomalies). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing unit of DaSilva to incorporate using the force and position data to generate the tissue map with the identified areas having higher or lower compliance/stiffness as taught by Barbagli. The motivation would have 

With regards to claim 17, the above combination is silent with regards to whether the force sensor is configured to detect axial and lateral force applied to the needle. 
In the related system for deriving tissue elasticity characteristics, Barbagli discloses that either a unidirection force sensor or a multi-directional force sensor may be used for detecting forces at a distal end of a probe (¶ [0059]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the force sensor of DaSilva with a multi-directional force sensor as taught by Barbagli. It would have been the simple substitution of one known equivalent element for another to obtain predictable results.

With regards to claim 22, the above combination is silent with regards to whether the processing unit is further configured to provide instantaneous feedback to an operator of the system regarding an insertion angle of the needle based on the detected lateral force. 
In the related system for deriving tissue elasticity characteristics, Barbagli discloses providing instantaneous feedback to an operator of the system regarding an insertion angle of the needle based on the detected lateral force (¶ [0056] discloses a display used to display various aspects of the system in real time, including current orientation of the various devices; ¶¶ [0025], [0094] disclose determining an angle of the instrument (i.e., an orientation) based on the forces applied normal to the longitudinal axis of the instrument). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing unit of DaSilva to incorporate providing real time orientation data of the instrument to the operator as taught by Barbagli. The motivation would have been to provide operator with more information regarding the operation of the system. 

With regards to claim 23, the above combination teaches or suggests that the force sensor is a piezoelectric crystal, a strain gauge, or a displacement sensor (¶ [0048] of DaSilva). 

With regards to claim 27, the above combination teaches or suggests that the traversal of the needle along the insertion path is performed at a relatively constant velocity (¶ [0050] of DaSilva discloses a shock absorber that reduces the maximum velocity of the needle insertion speed such that the velocity is relatively constant; also see Figs. 7A, 7B, wherein the velocity is relatively constant in 7B when compared to that of 7A).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DaSilva in view of Barbagli, as applied to claim 11 above, and further in view of US 4,771,792 A (Seale) (previously cited)
Regarding claim 13, the above combination teaches the use of a wide variety of force sensors that exist, including a strain gauge, tactile sensor, piezoelectric force sensor (¶ [0048] of DaSilva). The combination is silent as to whether the piezoelectric force sensor further comprises: a charge amplifier coupled to the force sensor to detect accumulated charge, the charge amplifier further coupled to the processing unit and configured to output a voltage that is representative of the force detected at the force sensor.
In a related for sensing device, Seale teaches that a load cell 53 measures force using a stiff piezoelectric strain gauge coupled with a charge amplifier (Col. 8, line 52 to Col. 9, line 2), wherein the voltage signal from the charge amplifier is then fed to a computer/controller 3 (Col. 9, lines 3-9). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the force sensor of DaSilva with a piezoelectric strain gauge couple with a charge amplifier as taught by Seale. Because both sensors are capable of measuring force, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over DaSilva in view of Barbagli, as applied to claim 11 above, and further in view of US 2014/0018664 A1 (Weiss) (previously cited).
	Regarding claim 14, the combination fails to teach a serial interface coupled to the processing unit and configured to communicate with devices external to the housing. 
. 

Claims 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over DaSilva in view of Barbagli, as applied to claim 11 above, and further in view of US 2007/0191733 A1 (Gianchandani) (previously cited).
	Regarding claim 16, the above combination fails to teach that the needle is a fine needle aspiration (FNA) needle. 
	In a related device for in-situ tissue analysis, Gianchandani teaches the use of a sensor coupled to a biopsy needle intended for fine needle aspiration (¶¶ [0042], [0062]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the needle of the probe assembly of DaSilva to incorporate a fine needle aspiration needle as taught by Gianchandani. Because both components are needles, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Regarding claim 26, the above combination fails to teach that the needle is a fine needle aspiration (FNA) needle. 
	In a related device for in-situ tissue analysis, Gianchandani teaches the use of a sensor coupled to a biopsy needle intended for fine needle aspiration (¶¶ [0042], [0062]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the needle of the probe assembly of DaSilva to incorporate a fine needle aspiration needle as taught by Gianchandani. Because both components are needles, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over DaSilva in view of Barbagli and US 6,190,334 B1 (Lasky) (Previously cited).
With regards to claim 18, DaSilva discloses a hand-held elastography system (Fig. 1 and ¶ [0044] disclose a handpiece 20 connected to a single use needle-like probe) comprising: a housing (Fig. 4 and ¶ [0048] disclose handpiece 20 having an outer enclosure 500); a needle removably attached to the housing (Fig. 2 and ¶ [0046] disclose a locking ring 140 to connect the probe 10 to the handpiece 20, wherein outer metal sheath 100 is a needle); a force sensor positioned within the housing and connected to the needle (Fig. 4 and ¶ [0048] disclose a force sensor 510 applied at the distal end of shaft 540, wherein docking tip 550 of the shaft 540 connects to the probe 10, thereby indicating that the force sensor 510 is connected to the probe 10 via the shaft 540), the force sensor configured to detect a force applied to the needle (¶ [0026] discloses measuring the force being applied on the probe to penetrate the tissue; ¶ [0048] discloses the force sensor 510 measuring the force applied at the distal end of the shaft 540, wherein, due to the shaft 540 being stiff and communicating with the probe 10, the force sensor 510 detects the force applied to the probe 10); and a processing unit connected to the force sensor (Fig.1  and ¶ [0021] disclose a control unit with one or more microprocessors to analyze the data collected), and derives measurements in response to variations of the material property during a traversal of the needle along an insertion path through the biological tissue (¶ [0026]), and a position sensing device attached to the housing (Fig. 4 and ¶ [0048] disclose a position sensor 520), wherein the processing unit is coupled to the position sensing device (Fig.1  and ¶ [0021] disclose a control unit with one or more microprocessors to analyze the data collected), wherein the system is configured to adjust a trajectory of the needle based on information from the position sensing device (¶ [0051] discloses feedback control from a position sensing device 810 and a feedback by 820 to control the motor position/force)
DaSilva discloses that the measured forces and positions can be used to locate lesions (¶ [0026] of DaSilva), DaSilva fails to disclose that the processing unit is configured to derive a mapping of spatial variations of a material property within a biological tissue based on changes in the force detected at the force sensor in response to the variations of the material property during a traversal of the needle along an insertion path through the biological tissue, and the processing unit is configured to, based on the mapping, derive an indication of a likelihood of an irregularity of the biological tissue.
 Barbagli discloses a force sensor connected to a distal end of a probe (¶ [0059] and Fig. 1 disclose a force sensor system 35 at a distal end of working catheter 18), wherein a processing unit is configured to derive a mapping of spatial variations of a material property within a biological tissue based on changes in the force detected at the force sensor in response to the variations of the material property during a traversal of the needle along an insertion path through the biological tissue (¶¶ [0010]-[0011], [0109] disclose using force and position data to generate a geometric map of body tissue which is representative of the tissue compliance as the guide instrument is introduced into the patient’s body; also see ¶ [0109]), and the processing unit is configured to, based on the mapping, derive an indication of a likelihood of an irregularity of the biological tissue (¶¶ [0011], [0109] discloses identifying tissue abnormalities that were mapped, wherein an area of tissue identified as having relatively higher or lower compliance/stiffness is visually highlighted, wherein visually highlighting areas having higher or lower compliance/stiffness is indicating a likelihood of tissue anomalies). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing unit of DaSilva to incorporate using the force and position data to generate the tissue map with the identified areas having higher or lower compliance/stiffness as taught by Barbagli. The motivation would have been to assist the operator with identifying tissue anomalies based on the sensed forces (¶ [0109] of Barbagli). 

In the related force sensing system, Lasky teaches a microprocessor is coupled to a position sensing device and is configured to adjust a trajectory of a probe based on information from the position sensing device (Col. 5, line 15 to Col. 6, line 8 discloses a controller or other electronic control module for moving the probe in response to the position of the probe). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination to incorporate a positioning system as taught by Lasky. The motivation would have been to automate the positioning of the test probe and decrease possible human errors.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over DaSilva in view of Barbagli, as applied to claim 11 above, and further in view of US 5,524,636 A (Sarvazyan)
With regards to claim 24, the above combination teaches or suggests deriving an indication of an anomaly (¶¶ [0011], [0019], [0109] of Barbagli). However, the above combination is silent with regards to whether the processing unit is configured to, based on the mapping, derive an indication of the likelihood of cancer. 
In a related system for deriving tissue elasticity characteristics, Sarvazyan discloses mapping pressure variations that a probe experiences in relation to surrounding tissue (Col. 10, lines 8-18), and based on the mapping, deriving an (Col. 10, lines 19-31 and Col. 10, lines 49-67 disclose deriving elasticity modulus which is an indication of a likelihood of cancer). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification of anomalies of the above combination of DaSilva and Barbagli to incorporate the determination of cancerous tumors as taught by Sarvazyan. The motivation would have been to provide a more complete diagnostic analysis of the patient’s anomalies. 

With regards to claim 25, the above combination teaches or suggests deriving an indication of a grade or a stage of cancer (Col. 10, lines 19-31 of Sarvazyan discloses deriving elasticity modulus of tissue at early stages of differentiation of the tumor). 

Response to Arguments
Objections to the Claims
In view of the claim amendments filed 01/06/2021, the claim objections were withdrawn. 
Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.C.K./           Examiner, Art Unit 3791

/MATTHEW KREMER/           Primary Examiner, Art Unit 3791